                          Case 4:20-cr-00069-BSM Document 9 Filed 11/13/20 Page 1 of 6
AO 24S8 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                           UNITED STATES DISTRICT COURT
                                                                                                            ·JAMES
                                                               Eastern District of Arkansas                  By:·--~~a':/!_~C:K~,C~L~E:R~K
              UNITED STATES OF AMERICA                                      ~       JUDGMENT IN A CRIMINAL CASE DEP CLERK
                                   V.                                       )
                         Michael Johnson
                                                                            )
                                                                            )       Case Number: 4:20-cr-00069-BSM-1
                                                                            )       USM Number: 33252-009
                                                                            )
                                                                            )        Christophe A. Tarver
                                                                            )       Defendant's Attorney
THE DEFENDANT:
!if pleaded guilty to count(s)          1 of the Information
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
29 U.S.C. § 50I(c)                Union Embezzlement, a Class D Felony                                      6/30/2018               1




       The defendant is sentenced as provided in pages 2 through           __6_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
• Count(s)      ------------
                                                         D is        D are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material cnanges in economic circumstances.

                                                                                                           11/13/2020
                                                                           Date oflmposition of Judgment




                                                                           Signature of Judge




                                                                                         Brian S. Miller, United States District Judge
                                                                           Name and Title of Judge


                                                                                                           11/13/2020
                                                                           Date
AO 2458 (Rev. 09/19)
                          Case 4:20-cr-00069-BSM Document 9 Filed 11/13/20 Page 2 of 6
                       Judgment in a Criminal Case
                       Sheet 4-Probation
                                                                                                                      2_ of
                                                                                                      Judgment-Page _ _                 6
 DEFENDANT: Michael Johnson
 CASE NUMBER: 4:20-cr-00069-BSM-1
                                                             PROBATION
 You are hereby sentenced to probation for a term of:
      5 years.




                                                     MANDATORY CONDITIONS
 1.  You must not commit another federal, state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check ifapplicable)
 4. Ill You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5. D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.   D You must participate in an approved program for domestic violence. (check ifapplicable)
 7. D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 24S8 (Rev. 09/19)
                         Case 4:20-cr-00069-BSM Document 9 Filed 11/13/20 Page 3 of 6
                       Judgment in a Criminal Case
                       Sheet 4A - Probation
                                                                                                 Judgment-Page   -~3~_        of _ ___,.6'----

DEFENDANT: Michael Johnson
CASE NUMBER: 4:20-cr-00069-BSM-1

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep infonned, report to the court about, and bring about improvements in your conduct and condition.
I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. Ifnotifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pennission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
      first getting the pennission of the court.
12.   If the probation officer detennines that you pose a risk to another person (including an organiz.ation), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confinn that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
AO 24S8 (Rev. 09/19)
                        Case 4:20-cr-00069-BSM Document 9 Filed 11/13/20 Page 4 of 6
                       Judgment in a Criminal Case
                       Sheet 48 - Probation
                                                                                            Judgment-Page    4    of          6
DEFENDANT: Michael Johnson
CASE NUMBER: 4:20-cr-00069-BSM-1

                                                ADDITIONAL PROBATION TERMS

 14. For the first 6 months of your term of probation you will be subject to a curfew and location monitoring. You must follow
 the rules and regulations of the location monitoring program. The cost of the program will be paid by the U.S.
 Probation/Pretrial Services Office. Location monitoring technology is at the discretion of the officer. You are restricted to
 your residence every day from 10:00 p.m. to 6:00 a.m., or as directed by the probation officer. You are permitted to work
 during those hours but you are required to provide probation with your work schedule.

 15. Pursuant to the Mandatory Victims Restitution Act of 1996, you must pay restitution in the amount of $9,317.98 to the
 International Brotherhood of Electrical Workers Local 1658. Restitution is due immediately, and any unpaid balance will be
 payable during probation. Beginning the first month of probation, payments will be 10 percent per month of your monthly
 gross income. Interest is waived.

 16. You must provide the probation officer with access to any requested financial information (including unexpected
 financial gains) and authorize the release of any financial information. The probation office may share financial information
 with the U.S. Attorney's Office.

 17. You must not incur new credit charges or open additional lines of credit without the approval of the probation officer
 unless all criminal penalties have been satisfied.
                            Case 4:20-cr-00069-BSM Document 9 Filed 11/13/20 Page 5 of 6
AO 2458 (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                 Judgment - Page   --=5-    of       6
 DEFENDANT: Michael Johnson
 CASE NUMBER: 4:20-cr-00069-BSM-1
                                                  CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment              Restitution                                                 AVAA Assessment*            JVTA Assessment**
 TOTALS              S 100.00                 S 9,317.98                   $                           $                           $



 D      The determination of restitution is deferred until
                                                           ----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYJ!l:ent, unless s~cified otherwise in
        the prioricy order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                      Total Loss***                      Restitution Ordered         Priority or Percentage
   International Brotherhood of Electrical                                             $9,317.98                   $9,317.98

   Workers Local 1658




 TOTALS                                 $                        9,317.98               $                    9,317.98
                                            ---------                                       ---------

 D       Restitution amount ordered pursuant to plea agreement $
                                                                               ---------
 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 !ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         Ill   the interest requirement is waived for the          D   fine     !ill    restitution.

         D     the interest requirement for the       D     fme        D    restitution is modified as follows:

 * Amyt VickyVand Andv Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)
                           Case 4:20-cr-00069-BSM Document 9 Filed 11/13/20 Page 6 of 6
                        Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                         Judgment- Page    6     of          6
 DEFENDANT: Michael Johnson
 CASE NUMBER: 4:20-cr-00069-BSM-1


                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     lit!    Lump sum payment of$         9,417.98              due immediately, balance due

               •    not later than                                    , or
               D    in accordance with D C,             D D,      D E,or        D Fbelow; or
 B     D Payment to begin immediately (may be combined with                   D C,     D D, or     D F below); or
 C     D Payment in equal           _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                                            to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or
                             (e.g., months or years),

 D     D Payment in equal       _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _                over a period of
              _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release        from imprisonment to a
               term of supervision; or
 E     D Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthis jud2Jnent imposes imprisonment, payment ofcriminal mone!&'Y penalties is due during
 the period of imprisonment. All criminal mone~ penaffies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D Joint and Several
       Case Number
       Defendant and Co-Defendant Names                                                  Joint and Several           Co~sponding_ Payee,
       (including defendant number)                            Total Amount                   Amount                    1f appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Pa~ents shall be a_pplied in the following order: (1) assessment, (2) restitution princ~al, (3) restitution interest, (4) AVAA assessment,
 (SJ fine princi~l. (t>J fine interest, (7) community restitution, (8) NTA assessment, ('JJ penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
